By the Court.

Benning, J.
delivering the opinion.
Ought the Court to have granted the motion for a new trial ? We think so.
•There was not a particle of evidence against Pool, the defendant. What evidence there was, was all against Pool, the witness.
And as against the witness, the evidence did not make out a case of damage to the amount of as much as forty-three-dollars.
We regret to have to reverse a judgment and grant a new trial in so small a case, but we do not see how granting one is to be avoided»